Citation Nr: 0118369	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-20 343	)	DATE
	)
	)           
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether the veteran's substantive appeal from the October 
1998 rating decision that denied service connection for 
tinnitus was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1946 to April 1953.

In January 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, determined 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim for service connection for 
hearing loss.  See 38 C.F.R. § 3.156(a) (2000).  The veteran 
subsequently testified at a hearing at the RO in July 1995, 
and during the hearing he clarified that he only was 
requesting service connection for hearing loss in his left 
ear.  In February 1996, after considering the hearing 
testimony along with the other evidence of record, a hearing 
officer at the RO concluded that new and material evidence 
had been submitted and, therefore, reopened the claim for 
service connection for left ear hearing loss.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  However, the hearing 
officer continued to deny service connection after a de novo 
review of the record, and the veteran appealed to the Board 
of Veterans' Appeals (Board).

The Board remanded the case to the RO in August 1997, and in 
remanding the case the Board indicated that it agreed with 
the RO that new and material evidence had been submitted to 
reopen the claim for service connection for left ear hearing 
loss.  Thus, the issue became the veteran's entitlement to 
service connection for this condition.  See, e.g., Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board also 
referred an additional issue to the RO, which the veteran had 
raised during his hearing, concerning whether he was entitled 
to service connection for tinnitus.  The RO since has denied 
this additional claim, in October 1998, and the issue before 
the Board is whether he timely appealed that decision.  
The other issue continues to be whether he is entitled to 
service connection for left ear hearing loss since the RO has 
continued to deny that claim since the Board's remand.  He 
testified at a hearing concerning both issues in May 2001, 
which the signing judge of this decision conducted during a 
travel assignment at the RO (i.e., a Travel Board hearing).



FINDINGS OF FACT

1.  There is probative medical evidence, for and against the 
claim, concerning the most likely cause for the current 
hearing loss in the veteran's left ear; and this medical 
evidence is about equally balanced on the issue of whether 
his current left ear hearing loss is a residual of prolonged 
noise exposure in service.

2.  On October 27, 1998, the RO issued a decision denying the 
veteran's claim for service connection for tinnitus; the RO 
sent him a letter on December 8, 1998, notifying him of the 
decision and apprising him of his procedural and appellate 
rights in the event that he elected to appeal.

3.  The veteran submitted a notice of disagreement on January 
29, 1999, contesting that decision and initiating an appeal 
of it.

4.  The RO issued the veteran a statement of the case 
concerning his claim for tinnitus on December 10, 2000, and 
he did not thereafter submit a timely substantive appeal 
concerning this issue prior to February 10, 2000.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, left ear hearing loss was incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2000).

2.  The veteran did not file a timely substantive appeal from 
the RO's October 1998, decision that denied service 
connection for tinnitus.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 
20.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Left Ear Hearing 
Loss

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. 
§ 3.303(a).  Organic diseases of the nervous system-
including sensorineural hearing loss-will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran alleges that the hearing loss in his left ear is 
a residual of prolonged noise exposure on the firing range 
while on active duty in the military.  But there is no 
indication in any of his service medical records (SMRs), 
either in the way of a complaint or clinical finding, 
suggesting that he had any problems with his hearing acuity 
while on active duty in the military.  His hearing was 
completely normal (15/15, bilaterally) when examined during 
service in January 1949, October 1949, and during his April 
1953 military separation examination.  There also is no 
medical evidence of record confirming the veteran had any 
problems with his hearing within the one-year presumptive 
period after service, or even for many more ensuing years 
prior to 1991, although he contends otherwise.  However, 
despite that, the absence of any clinical evidence of hearing 
loss either during service or even for many years after 
service is not an absolute bar to granting service connection 
if there is a medically sound basis for attributing the 
veteran's current hearing loss to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  And in this particular instance, 
there is.

A private physician, Joseph A. Badeaux, M.D., indicated in a 
September 1994 statement that, although he had not personally 
examined the veteran, himself, he nevertheless had reviewed 
his medical records ("chart"), and they confirmed that he 
had a high frequency hearing loss of a sensorineural type-
which Dr. Badeaux indicated was consistent with the type of 
long-term noise exposure alleged (working at a rifle range 
from 1946 to 1953, while in the military).  Dr. Badeaux went 
on to add that this particular type of prolonged noise 
exposure "is certainly sufficient to cause a hearing loss of 
the type that [the veteran] has exhibited, and it would seem 
from this history and from his work-up in the Lions Clinic 
that this noise exposure has contributed to his hearing 
loss."

Charles Parkins, M.D., provided a virtually identical medical 
opinion in a statement prepared in September 1997.  He, too, 
indicated that the veteran's current hearing loss, which is 
worse in his left ear, is "compatible with his history of 
unprotected noise trauma" during service while working on 
the firing line with his left ear closest to the muzzle 
blast-without the benefit of hearing protection.

Dr. Badeaux also reiterated that very same conclusion in an 
additional statement that he prepared in October 1997, again 
noting that in his professional medical opinion there is a 
cause-and-effect relationship between the veteran's current 
left ear hearing loss and the prolonged noise exposure he had 
during service.  And Dr. Badeaux again stressed the clinical 
consistency between the particular type of hearing loss at 
issue, of the sensorineural variety, and the particular type 
of prolonged noise exposure alleged (while working as a 
weapons and munitions 
non-commissioned officer (NCO), requiring frequent work on a 
firing line with the left ear closest to the muzzle blast, 
using weapons of various types-without the benefit of 
hearing protection).  Dr. Badeaux said that "it has been 
well established that exposure to muzzle blasts of firearms 
is more than sufficient to create sensorineural hearing 
damage."  Dr. Badeaux further noted that the veteran had not 
experienced any significant noise exposure at any other time 
during his life-either while working as a sales manager of 
an electronics store after his discharge from the military or 
in any other capacity.  Dr. Badeaux pointed out the veteran 
does not hunt, own a gun, or otherwise fire weapons 
recreationally, and that he has not been exposed to any loud 
industrial noises, either.  Consequently, based on the 
particular type of hearing loss at issue, the particular type 
of noise exposure alleged, and the absence of any additional 
prolonged noise exposure at any other time during 
the veteran's entire life, Dr. Badeaux concluded that the 
prolonged noise exposure in service is "most likely" the 
cause of the veteran's present left ear sensorineural hearing 
loss.

A VA audiologist, on the other hand, who examined the veteran 
in June and July 1997, and more recently in December 1997 and 
August 1998 concluded after the latter evaluation that it is 
"more likely" that his current hearing loss (which is 
actually a sensorineural hearing loss in his right ear 
and a mixed hearing loss in his left ear) is related to noise 
exposure after service, or to his advancing age, or to some 
other unspecified cause.  And in concluding this, the VA 
audiologist emphasized the absence of any objective medical 
evidence of a hearing loss at any time during service-
including during the veteran's April 1953 separation 
examination when he was 24 years old, or for many more years 
after service prior to 1991-when he had reached the age of 
62.  So because of this, the VA audiologist indicated that it 
is "unlikely" that the hearing loss now exhibited is 
related to the alleged noise exposure during service.

A VA otolaryngologist who examined the veteran in December 
1997 did not give any opinion whatsoever, either favorable or 
unfavorable, concerning the etiology of his current hearing 
loss.  Neither did another VA otolaryngologist who examined 
him more recently, in September 1998.  So as it stands, there 
are two competent medical opinions supporting the claim for 
service connection for left ear hearing loss as a residual of 
the prolonged noise exposure in service, and one opposing 
audiological opinion.  But when, as here, there is an 
approximate balance of evidence for and against the claim, 
the veteran is given the benefit of the doubt-especially 
since there is still other evidence of record from his wife, 
sister, business colleague, and friend, all attesting that he 
has experienced ongoing problems with his hearing since his 
discharge from the military.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  And while 
they, as laypersons, do not have the professional medical 
training or expertise necessary to actually etiologically 
link his current left ear hearing loss to acoustic trauma in 
service from prolonged noise exposure, they nonetheless are 
able to provide probative testimony concerning things they 
personally have witnessed or otherwise observed in their 
personal relationships with him, including insofar as him 
having difficulty hearing them and others in their presence.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Hasty v. Brown, 13 Vet. App. 230 (1999).  So service 
connection for the left ear hearing loss is warranted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In granting this claim, the Board is mindful of the rather 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify the veteran of 
information and evidence that is necessary to substantiate 
his claim.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Ordinarily, this change in law during the pendency of the 
appeal, due to the VCAA, might require remanding this case to 
the RO for compliance with the notice and duty to assist 
provisions contained in the new law, and because the RO 
typically would not have had an opportunity to consider 
whether any additional notification or development action is 
required under the VCAA-thereby raising the possibility of 
potentially prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  However, a 
remand is not necessary in this particular instance because 
the Board is granting the benefit requested.

II.  The timeliness of the veteran's substantive appeal from 
the October 1998 rating decision that denied service 
connection for tinnitus 

A.  Consideration of the Question in the First Instance by 
the Board

At his May 2001 hearing before the undersigned member of the 
Board, the veteran and his representative expressed their 
intention to offer testimony and argument relating to the 
issue of the veteran's entitlement to service connection for 
tinnitus.  At that time, the undersigned advised the veteran 
and his representative that the issue of whether the veteran 
had completed his appeal of this issue to the Board must 
first be addressed.  Before the Board may, in the first 
instance, find that it does not have jurisdiction over an 
issue because the veteran filed an untimely Substantive 
Appeal, VA must accord the veteran an opportunity to submit 
evidence or argument on this procedural issue.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In this case, the veteran and his representative were advised 
at the May 2001 Board hearing of the legal requirements for 
completing an appeal to the Board, including the applicable 
time limits.  The veteran was notified of information and 
evidence necessary to substantiate his claim and no 
additional sources of evidence were identified.  The veteran 
argued during his Board hearing that he did not receive 
adequate notice of the need to "perfect" his appeal by 
submitting a substantive appeal prior to expiration of the 
terminal date.  He claimed the RO's letter that it attached 
to the SOC only indicated that he still needed to submit a 
substantive appeal, without explaining the time limit that he 
was up against.  These arguments are addressed below.  
Accordingly, the Board finds that the veteran is not 
prejudiced by its consideration of this issue with referring 
the matter to the RO.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  Cf. Marsh v. Brown, 11 Vet. App. 468, 471-
72; Sutton v. Brown, 9 Vet. App. 553 (1996).  

B.  Legal Requirements

Filing an appeal to the Board is a 3-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is VA's responsibility.  First, once a decision 
is issued and the veteran appropriately notified of it, he 
must file a timely notice of disagreement (NOD), in writing, 
contesting the decision.  Second, the RO must provide him an 
appropriate statement of the case (SOC).  And the third 
and final required step is that he must then file a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement) within the specific time-period prescribed by law.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A NOD is a written communication from either the veteran or, 
if applicable, his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction (here, the RO) and a desire 
to contest the result.  See 38 C.F.R. § 20.201.  Also, the 
NOD and substantive appeal must be filed at the RO that 
notified the veteran of the decision in question-unless 
notice has been received indicating the veteran's records 
have been transferred to another VA office.  If so, then the 
NOD and substantive appeal must be filed at that office which 
has assumed jurisdiction over the applicable records.  
See 38 C.F.R. § 20.300.

A veteran typically has one year from the date of 
notification of the RO decision in question to submit a NOD 
and initiate an appeal contesting the decision.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  He then still has to 
"perfect" his appeal to the Board by submitting a 
substantive appeal within 60 days after the date of mailing 
of the SOC or within the remainder of the one-year period 
from the date of notification of the determination being 
appealed-whichever ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  And if 
the SOC and any prior supplemental statements of the case 
(SSOCs) addressed several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.  The substantive appeal also should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (which, again, in this 
instance is the RO) in reaching the determination, or 
determinations, being appealed.  Furthermore, to the extent 
feasible, the argument should be related to specific items in 
the SOC and any prior SSOCs.  38 C.F.R. § 20.202.

C.  Application of Law to Facts 

As applied to the facts of this case, records show the RO 
issued a decision on October 27, 1998, denying the veteran's 
claim for service connection for tinnitus.  And the RO 
notified him of the decision, and of his procedural and 
appellate rights, in a letter mailed to him on December 8, 
1998.  He subsequently submitted a NOD on January 29, 1999, 
to initiate an appeal concerning this issue.  The veteran 
mistakenly completed his NOD on VA Form 9, but the RO still 
accepted it as a valid NOD because it clearly indicated his 
intent to initiate an appeal of the denial of service 
connection for tinnitus.  And the RO mailed him a SOC 
concerning this issue on December 10, 2000.  However, he did 
not thereafter "perfect" a timely appeal on this issue by 
submitting a substantive appeal prior to February 10, 2000 
(i.e., 60 days after issuance of the SOC).  Rather, he did 
not submit a substantive appeal until his Travel Board 
hearing on May 9, 2001, which was well after the terminal 
date for timely appealing the RO's decision.

The veteran argued during his Travel Board hearing that he 
did not receive adequate notice of the need to "perfect" 
his appeal by submitting a substantive appeal prior to 
expiration of the terminal date.  He claimed the RO's letter 
that it attached to the SOC only indicated that he still 
needed to submit a substantive appeal, without explaining the 
time limit that he was up against.  However, the Board finds 
this argument to be without any merit because the letter that 
the RO sent him along with the SOC clearly indicated, not 
only that he still needed to submit a substantive appeal (VA 
Form 9) to perfect an appeal to the Board concerning this 
particular issue, but also that he needed to do this before 
the appeal period expired.  And the RO also enclosed a VA 
Form 9 with its letter accompanying the SOC, as well as 
instructions for completing the substantive appeal and the 
applicable time limit for doing it.  But the veteran did not 
thereafter respond in the time period specified.  So inasmuch 
as he did not perfect a timely appeal to the Board concerning 
the claim for tinnitus, the Board does not have any legal 
jurisdiction   
to consider this issue on the merits.  The matter must be 
dismissed.  See VAOPGCPREC 9-99 (Aug. 18, 1999); Marsh v. 
West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 U.S.C.A. §§ 7104, 7105, 7108; Roy v. 
Brown, 5 Vet. App. 554 (1993).


ORDER

The claim for service connection for left ear hearing loss is 
granted.

The claim for service connection for tinnitus is dismissed.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

